Filed 3/2/22 In re Roy J. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re ROY J. et al., Persons                               B311267
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct. No. DK22633A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ADELA R.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Juvenile Court Referee.
Affirmed.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel, for Plaintiff and Respondent.


                            ******


      Adela R. (mother) challenges orders denying her
modification petition under Welfare and Institutions Code section
388 and terminating her parental rights to her children Roy J.
(born March 2011), Aaliyah J. (born March 2013), and Prince M.
(born September 2015), pursuant to Welfare and Institutions
Code section 366.26.1 We find no error and affirm the orders.

        COMBINED FACTUAL AND PROCEDURAL
                          BACKGROUND
      This is mother’s second appeal in this dependency
proceeding. Mother previously appealed from the juvenile court’s
judgment declaring the three children dependents of the court,
challenging one of the juvenile court’s three stated grounds for
assertion of jurisdiction over the children. In an unpublished
opinion we affirmed the judgment. (In re Roy J. (Aug. 29, 2018,
B285949) [nonpub. opn].)
      The following portion of the factual and procedural
background is taken from our prior opinion in this matter:
The family
      The family consists of mother and her three children, who
were ages six, four, and one at the time the petition was filed.

1     All further statutory references are to the Welfare and
Institutions Code.




                                2
Raydell J. is the father of Roy and Aaliyah. Darrell M. was found
to be Prince’s presumed father.2
      The three children were occasionally cared for by maternal
grandmother, Blanca, and maternal stepgrandfather, Carlos.
Blanca and Carlos have two teenage daughters, Joana and
Kimberly.
Family history
      A September 4, 1999 referral to the Los Angeles County
Department of Children and Family Services (DCFS) alleging
that mother (then eight years old) was the victim of ongoing
sexual abuse by Carlos was substantiated. On numerous
occasions Carlos would enter mother’s room at night and fondle
and touch mother’s vaginal area. In addition, Blanca and Carlos
would hit mother on a regular basis. Mother did not tell Blanca
that Carlos was touching her because Blanca was “so in love”
with Carlos.
      On September 18, 1999, DCFS received a second referral of
general neglect because Blanca allowed Carlos into her
apartment although DCFS had told Blanca not to allow Carlos
near mother. This second referral was deemed unfounded.
      In February 2002, a referral alleged that mother’s brother,
Francisco, then seven years old, and a classmate were fondling a
female classmate’s genital area. The referral was deemed
unfounded.
      In October 2004, another referral alleged general physical
and emotional abuse of mother and Francisco by Blanca and
Carlos. The caller suspected that mother, then 13 years old, had
been sexually abused by Carlos. Mother and Francisco were


2    Raydell J. and Darrell M. are not a parties to this appeal.




                                3
disciplined by kneeling down and holding soda bottles for hours.
Francisco had behavioral problems, and mother was not enrolled
in school. The allegation was also deemed unfounded.
The referral and investigation leading to the current
proceedings
      On March 9, 2017, DCFS received a referral alleging that
Roy, Aaliyah, and Prince were victims of general neglect by
mother. Mother was residing in a motel with the children and
engaging in prostitution under the name “Rose.” Mother’s pimp
was an individual named “Darriel or Darrel M.” Mother had
been a prostitute since she was 13 years old. It was also believed
that mother had used marijuana and ecstasy in the children’s
presence. On one occasion, mother slept for three days, though
two of the children tried to wake her. The children would
occasionally reside with Blanca and Carlos.
      When a social worker went to the motel in search of
mother, it was discovered that mother had been going to the
motel for three or four years, but had been “red flagged” due to
frequent physical fights with an unknown male.
      When the social worker was able to contact mother by
phone, mother stated that she was homeless. Mother agreed to
meet the social worker at the DCFS office and gave permission to
the social worker to interview the children who were at Blanca’s
home.
      At Blanca’s home the social worker was told by then 16-
year-old Kimberly that she resided there with Blanca, Carlos,
and her 15-year-old sister, Joana. Mother’s children were also
then in the home. Mother had not visited them for about a
month but called to speak with them. Kimberly had not
witnessed any domestic disputes but observed mother with a




                                4
black eye. Mother claimed she had a fight with a girl, but
Aaliyah stated that “Daddy” hit mother. Kimberly noted that the
children referred to Darrell M. as “Daddy.”
      Aaliyah was interviewed. She did not know what drugs
were, but she had seen mother smoking cigarettes. Aaliyah
denied witnessing mother acting weird. She stated, “daddy hit
mommy with a belt while she was in the shower.” Aaliyah could
not identify “daddy” by name.
      On March 10, 2017, mother and Darrell were interviewed
at the DCFS office. The social worker observed that mother’s left
eye was bruised and purple. Mother stated that she had been in
a fight two weeks earlier with a girl for stealing.
      Mother explained that her employer had cut her hours, and
she could not afford rent. Mother had moved in with Blanca and
Carlos, but the landlord complained so she left. She was
homeless since then.
      Mother denied any recent prostitution. The social worker
informed mother that her criminal history showed she was
arrested for prostitution as recently as January 2017. Mother
claimed that since she had previously engaged in prostitution,
she was arrested any time she was seen on Long Beach
Boulevard. Mother denied drug use, denied that she and Darrell
engaged in physical altercations, and agreed to drug test. Mother
stated that Darrell had ended their romantic relationship when
he found out he was not Prince’s father, but he still helped her by
paying for hotel rooms. Mother denied both domestic violence
and that her children had ever been sexually abused.
      When interviewed, Blanca initially denied that Carlos
sexually abused mother when mother was a child. She then
added that mother claimed she had lied about the sexual abuse.




                                5
To Blanca’s knowledge, “everything was fine.” Blanca was not
interested in legal guardianship of the children due to her health
and Kimberly’s depression.
       On March 15, 2017, mother tested positive for drugs. On
March 29, 2017, mother called the social worker and reported she
had been arrested on March 15, 2017, on a warrant for
prostitution and fraudulent checks. Mother was released from
custody on March 21, 2017. On March 31, 2017, mother tested
positive for cannabinoids.
       Darrell considered himself to be Prince’s father despite a
paternity test to the contrary. Aaliyah and Roy called him
“daddy” because they did not have a relationship with their
father. Darrell acknowledged that he was on probation for
domestic violence. He also confirmed that he had been trying to
keep mother from using methamphetamines. Mother last used
the drug two months earlier.
Section 300 petition and detention
       On April 11, 2017, the juvenile court issued a removal
warrant for the children, and DCFS took the children into
protective custody.
       On April 25, 2017, DCFS filed a petition on behalf of the
children pursuant to section 300. Under section 300, subdivision
(b) (failure to protect), the petition alleged that (1) mother had a
history of methamphetamine and marijuana use; (2) mother
failed to make an appropriate plan for the children in that she
left them in the care of Blanca, despite knowing that Carlos
resided in the home, and that Carlos had molested mother as a
child; and (3) Raydell, father of Roy and Aaliyah, is a registered
controlled substance offender with a criminal history including
convictions for possession of a controlled substance and robbery.




                                 6
Pursuant to section 300, subdivision (d), the petition repeated the
allegations that mother failed to make an appropriate plan for
the children’s care and supervision by leaving them in a home
where Carlos resided, despite knowledge that Carlos had sexually
abused mother as a minor.
      At the initial detention hearing on April 25, 2017, the
juvenile court found that DCFS had presented a prima facie case
that the children were individuals described under section 300,
subdivisions (b) and (d). The children were ordered detained
from their parents on an emergency basis. On April 27, 2015, the
juvenile court ordered family reunification services and weekly
monitored visitation.
Jurisdiction/disposition report and hearing
      DCFS filed a jurisdiction/disposition report on June 6,
2017. When interviewed, mother admitted to past drug use but
denied current drug use. She admitted having “snorted
methamphetamine” when she was seven weeks into her
pregnancy with Prince, but then stopped. She resumed
“snorting” methamphetamine when Prince was six months old.
Mother admitted to smoking marijuana since the age of 10, but
stopped during the pregnancy of each child. Blanca would watch
the children while mother was under the influence of marijuana.
      As to counts (b)(2) and (d)(1), which alleged that she
inappropriately left the children in a home with Carlos, mother
admitted these allegations were true. Mother acknowledged that
she was molested by Carlos for approximately one year. Mother
was seven years old when the abuse began. Carlos would touch
her breasts and vagina under her clothes. Mother recalled that
Carlos left the home after DCFS became involved, but returned
after DCFS closed its case. Mother said Carlos did not touch her




                                7
again after the investigation, but from then on they had a
strained relationship. At the age of 14 mother ran away from
home and supported herself through prostitution.
      Mother was aware that she was leaving her children at the
home where Carlos lived. Mother claims to have spoken with
Carlos and told him not to be alone with the children. When
Blanca could not be there, Darrell would supervise. Mother
denied the children were ever left under Carlos’s supervision.
Mother had no concerns about giving Carlos access to the
children because she forgave him for sexually abusing her when
she was a child.
      In an interview Darrell expressed awareness that mother
had been sexually abused by Carlos and had confronted Carlos
about it, saying it was “not right” and that he should not touch
Roy, Aaliyah, or Prince. Darrell would “keep an eye” on Carlos,
and he and mother made unannounced visits to the home. The
children were always with Blanca, and Darrell never observed
Carlos caring for the children.
      In a July 21, 2017 supplemental report, DCFS reported
that mother had entered a substance abuse program.
      At the adjudication hearing on July 21, 2017, mother
admitted that she made an inappropriate plan for the children
but asked the court to dismiss count (d)(1) only because the
children were not at substantial risk of sexual abuse. The
children’s counsel agreed with mother that count (d)(1) should be
dismissed and indicated that the allegations were more
appropriately pled under count (b)(2). The juvenile court found
that mother did not sufficiently ensure that when she left her
children with Blanca, Carlos would not offend again. Further,




                                8
the court noted that Carlos had not done anything to show that
he was unlikely to offend again.
      The juvenile court sustained amended allegations under
section 300, subdivisions (b) and (d). Under both counts (b)(2)
and (d)(1), the court sustained allegations that mother failed to
make an appropriate plan for her children in that she left them
in the home where Carlos resided, which placed them at risk of
harm.
Disposition and first appeal
      The juvenile court declared the children dependents of the
court under section 300, subdivisions (b) and (d). The children
were removed from parental custody. The court ordered family
reunification services for mother and Darrell, denied family
reunification services to Raydell, and ordered monitored visits for
mother and Darrell.
      On July 28, 2017, mother filed a notice of appeal from the
court’s July 21, 2017 judgment.
      On August 29, 2018, this court affirmed the judgment. (In
re Roy J., supra, B285949.)3
Reunification period through February 2018 six-month
review hearing
      In the January 22, 2018 status review report, DCFS
reported that Roy and Aaliyah remained placed with their
caregivers Guadalupe and Frank V., and Prince remained placed
with Jennifer and Gilbert G. Roy and Aaliyah had been with
Guadalupe and Frank since April 20, 2017. Prince had been in
Jennifer and Gilbert’s home since April 24, 2017. All three


3     This concludes the portion of this section from our prior
opinion in this matter.




                                 9
children were comfortable with their caregivers. Roy and Prince
were approved for regional center services. Aaliyah initially
suffered from trauma-related symptoms, but the majority of her
symptoms had diminished since she was living with her
caregivers, and she was receiving therapy. Prince was also
receiving weekly in-home therapy sessions.
       Mother had enrolled in an in-patient drug program on
June 27, 2017, but was discharged on September 3, 2017, because
against the rules she was in possession of a cell phone. While
mother was in the in-patient program she tested positive for
marijuana three times.
       On September 10, 2017, mother informed the DCFS social
worker that she would attend Alcoholics Anonymous (AA)
meetings while waiting to be enrolled into another drug
treatment program. However she never provided the social
worker with any AA sign-in sheets. On September 21, 2017,
mother was scheduled to enroll at House of Uhuru drug
treatment outpatient program, but she was arrested for
outstanding warrants the day before she was to begin the
program. On November 8, 2017, mother was officially accepted
into the outpatient program. Mother had 14 negative drug tests
and three no-shows between September 12, 2017, and
December 21, 2017.
       Mother initially had four-hour monitored visits with the
children at her inpatient drug program. After her termination
from the program, the children’s caregivers would monitor the
visits at a McDonald’s restaurant. Jennifer, Prince’s caregiver,
reported that he had a difficult time with the visits. He would
get upset and hit himself with a closed fist, have night terrors,
cry, and pinch himself. Roy and Aaliyah’s caregiver, Guadalupe,




                               10
had informed Jennifer that the children were exposed to domestic
violence while they lived with mother. Since Prince had never
been examined by a physician he was taken for his first round of
immunizations.
       Mother failed to visit the children for the month of June
2017. On December 22, 2017, the social worker reported that
mother’s visits had been inconsistent since she was asked to
leave the inpatient drug program. However in January 2018
mother’s visits were reported to be more consistent. On
January 29, 2018, Jennifer reported that mother failed to appear
for a visit with Prince the previous week.
       In a February 9, 2018 last minute information for the court,
DCFS reported it was unable to determine if mother was
participating in her outpatient drug treatment program because
the case manager had not returned the social worker’s phone
calls and mother’s communication with DCFS had decreased.
Mother was no longer requesting bus passes. Mother had been
arrested on September 23, 2017, January 7, 2018, and
January 30, 2018. Mother failed to visit the children on
January 27 and February 3, 2018.
       At the February 9, 2018 six-month review hearing, the
juvenile court found mother was in partial compliance with her
case plan and set the matter for a 12-month review hearing.
Reunification period through August 2018 12-month
review hearing
       DCFS filed a status review report in June 2018. The
children continued to thrive in their respective placements. The
therapists observed that Roy and Aaliyah had greatly benefited
from the stability and care provided. Roy told the social worker,
“I need to be sure we are going to be able to stay here with Frank




                                11
and Guadalupe.” Aaliyah expressed that she wanted mother to
be able to continue visiting her and Roy on the weekends.
Prince’s therapist also reported that he had made significant
progress, and Jennifer was active in assisting him in meeting his
goals.
       In May 2018, mother graduated from the House of Uhuru
outpatient program. Mother moved into transitional housing and
obtained employment as a warehouse representative for a
cosmetics company. Mother had completed eight 12-step
meetings but needed to make up meetings that she had missed.
On June 6, 2018, mother was arrested on misdemeanor charges.
       Mother continued to have monitored visits with the
children on Saturdays from 11:00 a.m. to 5:00 p.m. Mother
visited regularly but did not stay for the entire allotted time. In
the past, Darrell had transported mother to the visits, but in
June 2018 Guadalupe and Frank noted that mother was driving
Darrell’s car. The social worker was concerned because mother
had reported that she had no contact with Darrell. On June 13,
2018, Jennifer reported that Prince did not want to visit with
mother the previous Saturday.
       On June 25, 2018, the juvenile court ordered DCFS to
assess unmonitored overnight visits for mother.
       In August 2018, DCFS filed an interim review report. On
July 18, 2018, mother’s case manager at House of Uhuru
confirmed that mother completed the outpatient drug treatment
program on June 20, 2018. However mother did not receive a
certificate of completion because she did not attend the required
Narcotics Anonymous (NA) meetings. Between April and July
2018, mother failed to test twice for drugs and once had a diluted
test result. She tested negative for drugs 11 times.




                                12
       During her visit with the children on March 31, 2018,
mother fed Prince candy and soda and refused to stop after
Jennifer cautioned that the child would become ill. Prince
vomitted and had diarrhea that night and the following day.
Mother laughed when she heard Prince was ill. Mother did not
visit the children on April 13, 2018, May 12, 2018, or June 2,
2018.
       DCFS recommended that unmonitored overnight visits
with mother were not appropriate because mother’s transitional
housing prohibited overnight visits with children, and mother
had not been forthcoming about her relationship with Darrell.
       At the August 10, 2018 12-month review hearing, mother
was homeless and residing with friends. The social worker
testified that in late July 2018 mother initiated a verbal incident
with Jennifer after mother took Prince to the bathroom and
Jennifer followed. Mother became outraged. She then followed
Jennifer, Gilbert and Prince out of McDonald’s and shouted,
“[Y]ou can’t have your own baby, so that’s why you’re trying to
steal mine.” Mother failed to visit the children the following
week. Mother missed two weeks of visits in late July and early
August 2018.
       The juvenile court found that, while mother had made
substantial progress, she needed to complete the NA meeting
requirements and continue with individual counseling. The court
warned mother to avoid contact with Darrell as he was not
compliant with any of the court’s orders. The court ordered
mother to begin twice weekly unmonitored visits with the length
of the visits to increase over time. Darrell was not to be present
at mother’s visits. The matter was set for a section 366.26
hearing.




                                13
Reunification period through January 31, 2019 section
366.22 hearing
       In an October 2018 status review report the social worker
reported that mother was driving Darrell’s car to get to the visits,
even though she had a suspended license. Mother was not
regularly participating in visits and would visit the children once
a week rather than twice a week. She would visit for two hours
instead of the five hours she was allotted. She missed visits on
September 8, September 15, September 22, September 29,
October 5, and October 12, 2018.
       On September 6, 2018, mother was arrested for operating a
vehicle without a driver’s license and spent three days in jail.
Mother was also arrested on October 2, 2018.
       In September 2018 Roy and Aaliyah expressed fear of
returning to mother’s care if Darrell was present. They disclosed
that when they lived with mother, Darrell would physically
assault mother to get her out of bed. Roy witnessed Darrell hit
mother with a belt when she was not doing something or moving
fast enough for Darrell. Roy admitted that Darrell was
sometimes violent with him. Roy and Aaliyah expressed that
they did not want to return to mother’s custody but wanted to
stay with Guadalupe and Frank.
       On October 21, 2018, Roy said he did not want to travel to
visit mother. He informed the social worker that if mother was
not going to show up, he would rather play soccer. Guadalupe
and Frank reported that mother did not call to speak with the
children during the week.
       Mother reported she had been attending Cocaine
Anonymous meetings, however she did not have a sponsor.
Mother’s case manager at the shelter where mother had been




                                14
residing said mother had left. The case manager had been trying
to find mother housing that would accommodate the children, but
mother abandoned her spot and left no information. Mother
confirmed she had been living with friends. Mother was
pregnant and due to her pregnancy was unable to stand for long
periods of time. Her work hours had been cut and she could no
longer afford the rent at the shelter. Mother had not been testing
for drugs but denied using drugs. She stated she was not drug
testing because she was depressed. Mother also admitted that
she had not been visiting the children but would do so soon.
Mother admitted having difficulty connecting with Prince.
Mother failed to test for drugs seven times and tested negative 12
times from August through December 2018.
       Mother did not visit Roy and Aaliyah from October 12
through the end of November 2018. Mother did not visit Prince
from September through December 2018. Mother had a visit
with the children on December 1, 2018, and the caregivers
noticed that mother had bruising around her right eye.
       On December 10, 2018, mother had an unsupervised visit
with Roy and Aaliyah for five hours. Guadalupe was concerned
because mother told the children to lie as to who attended the
visit, and Roy yelled at Aaliyah, causing her to cry.
       On December 27, 2018, mother had a visit with Prince, who
recognized mother and played with her.
       On January 7, 2019, Guadalupe submitted a caregiver
information form stating that mother told the children during
unmonitored visits to lie about who attended the visits. When
Guadalupe picked up the children from the visits, they seemed ill
at ease, and Roy yelled at Aaliyah, “[D]on’t tell! [D]on’t tell!
[M]ommy is going to get in trouble.”




                               15
       At the January 31, 2019 section 366.22 hearing, the parties
stipulated to extending mother’s family reunification services to
the 24-month date. The court set the matter for a section 366.25
hearing. The court declared Jennifer and Gilbert to be Prince’s
de facto parents and added Jennifer as Prince’s educational
rights holder.
January 2019 through September 12, 2019 section 366.25
hearing
       Mother gave birth to Sophia on January 14, 2019, and on
January 17, 2019, mother was discharged to the maternal
grandmother’s home. On February 11, 2019, mother admitted
that she had not been attending NA meetings and did not have a
sponsor. Mother said she had not thought about doing drugs
because Sophia was keeping her busy. Mother was concerned
about losing contact with her other children and felt that they
held a grudge against her because of her absence from their lives.
Maternal grandmother was concerned that mother would revert
to drugs and prostitution when maternal grandmother moved out
of state. Mother admitted she needed help supervising the
children during unmonitored visits. Mother failed to drug test
once and tested negative three times between January 19, 2019,
and March 7, 2019. Mother was not utilizing her second day of
weekly visits and did not participate in phone visits with the
children. Mother failed to appear for three visits and arrived late
to one visit between January 5 and March 16, 2019.
       Guadalupe and Frank reported that mother had bruises on
her cheek when she showed up to a visit in February 2019.
Mother was trying to hide the bruising. Roy did not want to visit
with mother, and it had become a challenge to get him to
participate. On March 18, 2019, Roy informed Guadalupe that




                                16
during a visit mother called Darrell and made Roy thank Darrell
for a gift he received from Darrell. Guadalupe and Frank
expressed concern that mother was not able to watch all four
children during the unmonitored visits.
       On March 11, 2019, mother terminated the visit early.
When Guadalupe and Frank arrived to pick up the children at
McDonald’s, they found Roy walking in the restroom barefoot and
Aaliyah alone in the play area. Mother was in the restroom with
Sophia and Prince.
       Jennifer said Prince was reluctant to visit. He would
appear sad before visits and would have tantrums while
preparing for visits. Jennifer was concerned that mother was not
engaging with Prince during the visits. At the March 11, 2019
visit Prince was walking around the McDonald’s bathroom with
only his urine soaked socks on.
       On April 22, 2019, mother reported that she moved in with
Prince’s paternal aunt and was going to work at a hot dog
restaurant that Prince’s paternal family owned. Mother failed to
visit the children on March 30, April 13, and April 20, 2019. On
May 24, 2019, Jennifer filed a caregiver information form stating
that mother’s visits had been inconsistent, which was disruptive
to Prince, who did not want to go on visits with mother.
       In a June 6, 2019 report, DCFS reported that mother had
visited Roy and Aaliyah on May 4, 2019, and visited Prince on
May 11, 2019. Mother failed to show up at the May 18, 2019
visit. Guadalupe and Frank reported that they were concerned
that mother was not disciplining the children during visits. At
one visit, Roy slapped Aaliyah and mother did not discipline him
because she felt that it was normal for siblings to act this way
towards each other. On August 12, 2019, Jennifer submitted




                               17
another caregiver information form stating that mother had been
inconsistent with her visits with Prince.
       On June 6, 2019, mother was cited for driving with a
suspended license, and on June 12, 2019, mother was cited for
loitering for the purpose of prostitution.
       Mother failed to visit the children six times from June 22
through July 27, 2019. She also failed to participate in her
parenting program. On August 6, 2019, at 3:04 a.m., mother was
cited by the sheriff’s department.
       On August 30, 2019, Jennifer submitted another caregiver
information form stating that mother scheduled visits with
Prince but failed to appear and that Prince no longer wanted to
visit with mother. Mother failed to visit the children on
August 17, 2019, August 24, 2019, and August 31, 2019. Mother
visited the children on August 10, 2019, and September 7, 2019.
Mother also failed to drug test three times between August 14
through August 26, 2019. On August 27, 2019, mother informed
the social worker that she could not drug test because she had
lost her identification, which the social worker replaced for
mother.
       At the September 12, 2019 section 366.25 hearing, the
juvenile court found mother had not made substantial progress in
her case plan. The court terminated family reunification services
and set the matter for a section 366.26 permanency planning
hearing.
Permanency planning
       On October 1, 2019, the children’s counsel filed a walk-on
request for Guadalupe and Frank to be appointed the children’s
co-educational rights holders, as they had not heard from mother




                               18
since the section 366.25 hearing. The juvenile court granted the
request.
       On December 1, 2019, Jennifer and Gilbert informed the
social worker that they wanted to adopt Prince. Prince had been
in their home since April 24, 2017, and was bonded to Jennifer
and Gilbert.
       On December 12, 2019, Guadalupe and Frank informed the
social worker that they wanted to adopt Roy and Aaliyah, who
had been in their home since April 20, 2017. The children were
bonded to Guadalupe and Frank and were thriving in their home.
       On December 22, 2019, mother was arrested on a warrant
for prostitution.
       In the January 13, 2020 section 366.26 report, the social
worker reported that mother had not contacted the children’s
caregivers to schedule any visits since the September 2019
hearing. Mother had not called to speak with the children or
inquire as to their wellbeing. Guadalupe and Frank had called
mother during the holidays to facilitate a phone call between her
and the children. Mother said she was unavailable and did not
ask about the children.
       On January 30, 2020, mother was convicted of driving
while her license was suspended.
Mother’s section 388 petition
       On January 26, 2021, mother filed a section 388 petition
seeking reinstatement of family reunification services. Mother
alleged that she had completed all of her court-ordered programs
and had obtained stable housing. Attached to mother’s petition
were her certificate of completion of parenting in March 2020, a
letter for housing, her NA sign-in sheets from 2017, and her




                               19
completion letter from House of Uhuru dated June 20, 2018. The
juvenile court set mother’s section 388 petition for hearing.
       In a February 2021 status review report DCFS reported
that mother had not visited the children since February 2020, nor
had she called the caregivers to inquire about their wellbeing.
Guadalupe noted that mother did not call the children on
Christmas or their birthdays.
       On March 8, 2021, DCFS received a referral alleging that
mother was engaging in substance abuse, including marijuana
and alcohol, while caring for two-year-old Sophia.
       DCFS interviewed the children for a March 15, 2021
response to mother’s section 388 petition. The investigator
observed that Roy felt uncomfortable talking about mother and
was uncertain of the last time he had seen mother, but he
responded, “Maybe 1 year.” When asked whether he wanted to
return to mother’s care, Roy responded “Yes.” When asked if he
would be okay remaining with Guadalupe and Frank, Roy
responded, “Yes.”
       Aaliyah stated she resided with “my dad, my mom, and I
have Jocelyn my cousin, [and] Adrian my cousin.” Aaliyah then
clarified she called Guadalupe “Grandma Lupe or Lupe.” Aaliyah
recalled living with mother when she was “tiny.” She had happy
memories but also recalled Darrell hitting mother with a belt.
Aaliyah expressed that she would like to remain with Guadalupe
and Frank. Aaliyah could not recall the last time she spoke with
mother, whom she missed and loved. She also wanted to go back
and see Prince and Sophia. She missed mother’s hugs and
squeezes and said mother would let the children eat fruit at
bedtime and let her use her phone at night.




                               20
      Since mother had not visited or called the children since
early 2020, Guadalupe was surprised that mother filed a section
388 petition. The children left four to five messages for mother,
which were not returned. The children called mother on Mother’s
Day, but mother did not respond. Guadalupe felt it was in the
children’s best interests to stay with her and Frank.
      Prince was attached to Jennifer and Gilbert, whom he
referred to as “mommy and daddy.” Prince appeared to be unable
to recall mother. Mother’s last visit with Prince was in February
2020. During the four years that Prince lived with Jennifer,
mother had called only three times. The most recent call was on
Prince’s birthday in September 2019. Jennifer felt it was in
Prince’s best interest to remain with her and Gilbert. He was
bonded to them.
      DCFS interviewed mother on March 3, 2021. Mother
resided in a one-bedroom apartment, but she would be provided
with a voucher for a larger apartment if Roy, Aaliyah and Prince
were returned to her. Mother stated that she filed the section
388 petition because she had been doing well for 18 months and
had Sophia in her care for two years. Mother admitted past drug
use but stated she had not used drugs for two years. Mother was
not attending NA and did not have a sponsor. Mother had a
misdemeanor court hearing on March 11, 2021. She was unable
to recall the reason for the misdemeanor case.
      Mother admitted to not visiting the children since the
beginning of the pandemic. She also admitted to not having
called. Mother acknowledged problems with Jennifer and blamed
the social worker for poor communication. Mother also noted she
was embarrassed to face Roy and Aaliyah because they would ask
her when they were coming home. Mother acknowledged that if




                               21
the children were returned to her care they would be “a little like
strangers.” She would need to get to know what they like and get
them used to each other. Mother admitted she was still in
contact with Darrell, who had been incarcerated for the last 18
months for pandering. Mother anticipated his release at the end
of March 2021. Mother denied a relationship with Darrell other
than they were good friends.
       The dependency investigator obtained posts from mother’s
social media accounts. In her profile, mother had an OnlyFans
account, which was popular with sex workers. On March 27,
2020, mother posted a picture of herself with “Let’s Smoke.” On
April 1, 2020, mother posted a picture of herself pouring a glass
of Jack Daniels whiskey, stating, “Almost half way gone.” On
April 4, 2020, mother posted a photo, stating, “Are your kids
acting up? Whip their ass! CPS is closed.” On April 20, 2020,
mother posted a picture of herself wearing a low cut shirt,
stating, “Happy 420!!!” Mother posted several photos of Darrell,
suggesting that she missed him and looked forward to his return
when he was released from jail. Mother also posted a photo of
herself vaping with the caption, “Good morning[.] Gotta have my
medicine before starting my day.” In two undated posts, mother
was viewed blowing smoke, one from a blunt. DCFS located
several other posts of mother smoking blunts and drinking
alcohol. DCFS opined that mother had not resolved her
substance abuse problems as she was regularly smoking
marijuana and drinking alcohol instead of visiting her children.
DCFS expressed concern that mother was awaiting Darrell’s
release from prison, given his past abuse of her. DCFS was also
concerned that mother had expressed on social media the view
that physical abuse was appropriate. Given Roy’s special needs




                                22
(learning disability, speech delay, and medical needs) and
Prince’s special needs (speech delay), mother’s expectation that
she could care for all the children seemed unrealistic.
March 2021 hearing on mother’s section 388 petition and
section 366.26 termination of parental rights
      The juvenile court conducted a hearing regarding mother’s
section 388 petition on March 15 and 18, 2021. The juvenile
court admitted into evidence DCFS’s reports and took judicial
notice of the previously sustained petition, case plan, and minute
orders.
      Mother testified that she had successfully completed drug
rehabilitation and learned tools to avoid relapse. Mother stated
she stopped going to NA meetings when the pandemic started
and had never had a sponsor. Mother admitted she did not visit
the children since approximately April or July 2020. She stated
that she stopped visiting because of the pandemic. Mother
denied being in a relationship with Darrell. When confronted
with her social media posts, mother stated that she drank one sip
on her birthday and only drank twice since the children had been
removed from her care. Mother denied using marijuana recently
and stated that cigarettes were like medicine to her. Mother
wanted the chance to be a good parent and stated that she had a
stable home for the past two years.
      Though mother was aware that Roy had speech and health
problems, she did not know details. She was also aware that
Prince had a speech problem. Mother admitted she had not been
in contact with the children’s caregivers for about a year.
      Mother’s counsel requested the juvenile court grant her
section 388 petition and reinstate family reunification services.
The children’s counsel requested the court deny mother’s section




                                23
388 petition because mother had not shown changed
circumstances. She had not been engaged in NA meetings and
did not have a sponsor. The children’s counsel added
reunification would not be in the children’s best interests because
mother would be unable to adequately supervise the children.
DCFS joined with the children’s counsel. DCFS added that
mother’s social media posts were a “red flag” and mother’s
testimony about the posts was not credible, especially because
mother was not participating in any services to maintain her
sobriety. DCFS clarified that mother had not seen the children
since February 2020. Mother also failed to take advantage of her
unmonitored visits and did not call the children or participate in
virtual visits.
       The juvenile court found that mother had failed to
demonstrate changed circumstances and that it would not be in
the children’s best interests to grant mother’s section 388 petition
for additional family reunification services. The court denied
mother’s petition.
       Mother’s counsel objected to the termination of parental
rights under the beneficial parental relationship exception found
in section 366.26, subdivision (c)(1)(B)(i). The children’s counsel
and DCFS argued that mother did not meet her burden of
showing that this exception applied because mother had not
visited the children in 13 months, had not called them even on
their birthdays, had not called on holidays, and did not return
their calls when they called her.
       The juvenile court found the children were adoptable and
that no exception to termination of parental rights applied.
Mother had not maintained regular visitation and had not
established a bond with the children that outweighed the benefits




                                24
of the permanence and stability of adoption. The juvenile court
terminated mother’s parental rights.
       On March 22, 2021, mother filed a notice of appeal.

                            DISCUSSION
I.     Mother’s section 388 petition
       Mother argues that the juvenile court erred in denying her
section 388 petition, that she showed a change of circumstances,
and that it was in the children’s best interests to grant her
reunification services. As set forth below, we find no error in the
juvenile court’s decision.
       A.    Applicable law and standard of review
       Section 388 permits the juvenile court, “upon grounds of
change of circumstance or new evidence . . . to change, modify, or
set aside any order of court previously made or to terminate the
jurisdiction of the court.” (§ 388, subd. (a)(1).) A petition
pursuant to section 388 may seek to set aside an order
terminating reunification services and to reinstate such services.
(In re D.N. (2020) 56 Cal.App.5th 741, 754.) “[T]he Legislature
has provided the procedure pursuant to section 388 to
accommodate the possibility that circumstances may change after
the reunification period that may justify a change in a prior
reunification order.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309
(Marilyn H.).)
       Under section 388, the petitioning party has the burden of
proving by a preponderance of the evidence both a change of
circumstances or new evidence that warrants the proposed
modification of a prior order and that the proposed modification
is in the child’s best interest. (In re Jasmon O. (1994) 8 Cal.4th
398, 415.) “The petition is addressed to the sound discretion of




                                25
the juvenile court and its decision will not be disturbed on appeal
in the absence of a clear abuse of discretion.” (Ibid.)
       It is not enough for a parent to show changing
circumstances. (In re Mickel O. (2011) 197 Cal.App.4th 586, 615.)
The parent must show changed circumstances of a significant
nature. (Ibid.) After reunification services have been
terminated, the focus shifts to the child’s need for permanence
and stability, and it is presumed that continued out-of-home care
is in the best interest of the child. (Marilyn H., supra, 5 Cal.4th
at p. 310.) “The parent, however, may rebut that presumption by
showing that circumstances have changed that would warrant
further consideration of reunification.” (Ibid.)
       B.     Changed circumstances
       Mother claims that she showed changed circumstances by
having completed her services and a substance abuse treatment
program, had maintained sobriety for a significant period of time,
and maintained a stable residence and successfully parented
Sophia for two years.
       Mother claims her three years of sobriety is longer than the
120-day period criticized in In re Kimberly F. (1997) 56
Cal.App.4th 519, 531, footnote 9, “It is the nature of addiction
that one must be ‘clean’ for a much longer period than 120 days
to show real reform.” Mother ignores the conflicting evidence
before the court, which suggested that mother was not being
truthful about her sobriety. While mother did participate in a
drug rehabilitation program, mother failed to obtain a certificate
of completion because she did not attend the required NA
meetings. The record contains numerous incidents of missed
drug tests over the years. At the time of the hearing on mother’s
petition, mother admitted that she had not attended NA




                                26
meetings for over a year and had never obtained a sponsor.
Further, DCFS presented evidence that mother was actively
engaging in alcohol and drug use. The court had before it
evidence from mother’s social media accounts showing that
mother was smoking marijuana and drinking. Mother admitted
she drank alcohol on her birthday. The court was not required to
credit mother’s evidence that she had achieved sobriety in the
face of so much evidence to the contrary. The evidence before the
court supported its determination that mother had not made
significant progress in overcoming her substance abuse issues.
       Mother also points to her ability to successfully parent
Sophia for two years. However, recent allegations brought to
DCFS raised concerns regarding neglect of Sophia due to
mother’s substance abuse. The juvenile court was made aware of
the recent allegations in an interim review report filed by DCFS
in March 2021. Mother argues that an investigation does not
equate to a true finding for general neglect and should not be
interpreted as such. However, the juvenile court was entitled to
consider the ongoing investigation as to mother’s alleged neglect
of Sophia when considering whether mother’s circumstances had
truly changed.
       Mother cites In re Casey D. (1999) 70 Cal.App.4th 38,
disapproved on other grounds by In re Caden C. (2021) 11 Cal.5th
614, 635 (Caden C.), which explained the difference between
changed and changing circumstances: “A petition which alleges
merely changing circumstances would mean delaying the
selection of a permanent home for a child to see if a parent, who
has repeatedly failed to reunify with the child, might be able to
reunify at some future point, does not promote stability for the




                               27
child or the child’s best interests” (Casey D., at p. 47). Mother
argues that she showed changed, not changing, circumstances.
       As set forth above, the juvenile court was entitled to credit
the contrary evidence presented by DCFS that mother had not
demonstrated changed circumstances. “The change of
circumstances . . . ‘must be of such significant nature that it
requires a setting aside or modification of the challenged prior
order.’” (In re Mickel O., supra, 197 Cal.App.4th at p. 615.)
Mother failed to persuade the juvenile court that she had
genuinely changed, and the record supports the juvenile court’s
decision.
       C.    Best interests of the children
       The record supports the juvenile court’s determination that
mother did not make a sufficient showing of changed
circumstances. Therefore, we need not discuss the second
required showing—that offering mother further reunification
services was in the best interests of the children. However, we
note that mother failed to meet her burden of proving that
further reunification services served the best interests of the
children.
       “After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the
child are no longer paramount.” (In re Stephanie M. (1994) 7
Cal.4th 295, 317.) The focus shifts to the child’s need for
permanence and stability, and “there is a rebuttable presumption
that continued foster care is in the best interests of the child.”
(Ibid.) While mother was not seeking a change in her children’s
placement, her request for continued reunification services
suggests that mother’s goal was reunification with her children.




                                28
       Mother points to evidence that her children stated that
they loved her and wanted to return to her care, particularly
Aaliyah’s testimony that she missed mother’s hugs and squeezes
and missed Sophia and Prince. Mother argues that the children’s
comments show that it was in the children’s best interests to
allow mother further reunification services.
       Again, mother declines to cite the contrary evidence in the
record. Mother had not had custody of her children since April
2017—almost four years. Mother failed to consistently visit the
children, which led to the children experiencing disappointment
and engaging in difficult behaviors. Both Roy and Prince directly
stated at different times that they no longer wanted to visit with
mother. The children’s caregivers pointed to mother’s
inconsistency as leading to behavioral problems with the
children. In addition, the children appeared anxious after
visiting with mother, as she would tell them to lie about who was
present at the visits. Mother’s coercion of the children into
concealing the truth caused friction between Aaliyah and Roy.
The children were thriving in stable, loving homes with their
prospective adoptive parents. The juvenile court was entitled to
consider all the evidence that the reunification services were not
serving the children’s best interests.
       The juvenile court properly evaluated the evidence and
determined that mother did not meet her burden of proof under
section 388. The juvenile court acted well within its discretion,
and we will not disturb its ruling.




                               29
II.     Beneficial parental relationship exception to
        termination of parental rights
        A.     Applicable law and standard of review
        If a court cannot safely return a dependent child to a
parent’s custody within statutory time limits, the court must set
a permanency planning hearing under section 366.26. (Caden C.,
supra, 11 Cal.5th at p. 630.) “[W]hen the court orders the section
366.26 hearing, reunification services have been terminated, and
the assumption is that the problems that led to the court taking
jurisdiction have not been resolved.” (Ibid.) The goal is to select
and implement a permanent plan for the child. (Ibid.) “To guide
the court in selecting the most suitable permanent arrangement,
the statute lists plans in order of preference and provides a
detailed procedure for choosing among them.” (Ibid.) When it is
determined that a child is adoptable, the court “shall” terminate
parental rights to allow for adoption. (Ibid.; see § 366.26, subd.
(c)(1).)
        If the parent shows that termination of parental rights
would be detrimental for at least one specifically enumerated
reason, the court should decline to terminate parental rights and
select another permanent plan. (Caden C., supra, 11 Cal.5th at
pp. 630-631.) One such exception exists where the juvenile court
finds that termination of parental rights would be detrimental to
the child and (1) the parents have maintained regular visitation
and contact with the child, and (2) the child would benefit from
continuing the relationship. (§ 366.26, subd. (c)(1)(B)(i).) Thus,
the parent must prove three elements in order to prevail under
this exception: (1) regular visitation and contact; (2) a
relationship, the continuation of which would benefit the child
such that (3) the termination of parental rights would be




                                30
detrimental to the child. (Caden C., supra, at p. 631.) In
assessing whether termination would be detrimental to the child,
“the trial court must decide whether the harm from severing the
child’s relationship with the parent outweighs the benefit to the
child of placement in a new adoptive home.” (Id. at p. 632.) “By
making this decision, the trial court determines whether
terminating parental rights serves the child’s best interests.”
(Ibid.)
       A substantial evidence standard of review applies to the
first two elements of this exception. (Caden C., supra, 11 Cal.5th
at p. 639.) “The determination that the parent has visited and
maintained contact with the child ‘consistently,’ taking into
account ‘the extent permitted by the court’s orders’ [citation] is
essentially a factual determination. It’s likewise essentially a
factual determination whether the relationship is such that the
child would benefit from continuing it.” (Id. at pp. 639-640.)
Under the substantial evidence standard we do not reweigh the
evidence. Instead, the juvenile court’s factual determinations
should be upheld if “‘supported by substantial evidence, even
though substantial evidence to the contrary also exists and the
trial court might have reached a different result had it believed
other evidence.’” (Id. at p. 640.)
       The third element—whether termination of parental rights
would be detrimental to the child—is different. (Caden C., supra,
11 Cal.5th at p. 640.) The “ultimate decision—whether
termination of parental rights would be detrimental to the child
due to the child’s relationship with his parent—is discretionary
and properly reviewed for abuse of discretion.” (Ibid.) A court
abuses its discretion “only when ‘“‘the trial court has exceeded




                               31
the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination.’”’” (Id. at p. 641.)
       B.    Regular visitation and contact
       Mother concedes that she did not visit the children in the
past year. Although it was a year of a global pandemic, mother
did not call or attempt to contact the children in any way.
Mother did not even return the children’s phone calls.
       Further, even before the pandemic, mother failed to
regularly visit the children. Mother missed numerous visits,
which led to frustration and sadness for the children. Mother
admitted at the hearing that if the children were returned to her
care they would be “a little like strangers.” Mother failed to meet
the first element of the beneficial parental relationship exception
to termination of parental rights.
       C.    Beneficial relationship and detriment to the
             children
       Because the evidence supports the juvenile court’s
determination that mother failed to show regular visitation and
contact, we need not discuss the questions of whether mother had
a beneficial relationship with her children or whether
termination of parental rights would be detrimental to the
children. However, we note that substantial evidence in the
record supports a determination against mother on these factors
as well.
       Mother argues that despite her lack of contact with the
children she had a bond with her children, and it was in the
children’s best interests to maintain that bond. Mother argues
that even the court noted that this was a very sad case because
mother loved her children and they cared for her. Mother seeks a
permanent plan of guardianship or long-term foster care to allow




                                32
the children to remain in the caregivers’ respective homes yet
maintain the relationship with their mother. (In re Jerome D.
(2000) 84 Cal.App.4th 1200, 1208.)4
       The evidence in the record supports a finding that mother’s
relationship with her children did not rise to the level of benefit
such that it would be detrimental to the children for it to
terminate. Mother’s inconsistent visits were detrimental to the
children’s mental health. Roy expressed his preference to play
soccer rather than visit with mother since she was inconsistent.
Mother even admitted she was embarrassed to face Roy and
Aaliyah because they would ask her when they were coming
home. Mother’s visits had a negative effect on Prince, who would
appear anxious and act up in anticipation of her visits. Prince
stated that he did not want to visit with mother and would have
tantrums prior to visits. By the time of the termination of
parental rights Prince could not even recall mother.




4      In In re Jerome D., supra, 84 Cal.App.4th at page 1207,
there was insufficient evidence to support the juvenile court’s
finding that mother did not meet her burden of showing a
beneficial relationship. The child had lived with his mother for
the first six and one-half years of his life and had expressed his
wish to live with her again. In addition, for at least two months,
he had been having unsupervised overnight visits in her home.
Furthermore, there was no woman in his life other than his
mother with whom he had a beneficial relationship. (Ibid.)
Under those circumstances, the child had a positive, parental
relationship with his mother such that it would benefit him to
maintain his relationship with his mother. The present matter is
distinguishable, as mother here did not maintain visits with the
children nor did she maintain a positive relationship with them.




                                33
      Furthermore there was evidence that mother’s visits were
potentially hazardous to the children. Mother left Aaliyah
unattended at a McDonald’s, asked the children to lie about who
was with her at the unmonitored visits, would not discipline the
children appropriately during visits, and allowed Roy and Prince
to walk around public restrooms without shoes, among other
problems and concerns.
      Overall, substantial evidence supported the juvenile court’s
findings that mother did not meet the required elements of the
beneficial parental relationship exception to termination of
parental rights. The trial court did not abuse its discretion in
determining that termination of parental rights would not be
detrimental to the children.

                         DISPOSITION
      The orders are affirmed.


                                     ________________________
                                     CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
ASHMANN-GERST, J.




                                34